IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: H.C., A MINOR                        : No. 307 MAL 2022
                                            :
                                            :
PETITION OF: H.H., MOTHER                   : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 13th day of September, 2022, the Petition for Allowance of Appeal

is DENIED.